 



Exhibit 10.1
U-STORE-IT TRUST
Schedule of 2005 Cash Bonuses for Named Executive Officers
     U-Store-It Trust awarded cash bonuses to its chief executive officer and
three other most highly compensated executive officers (together, the “Named
Executive Officers”) as follows:

          Name and Principal Position   2005 Cash Bonus  
 
       
Robert J. Amsdell
Chairman and Chief Executive Officer
  $800,000(1)
 
       
Steven G. Osgood
President and Chief Financial Officer
  $500,000(2)
 
       
Todd C. Amsdell
Chief Operating Officer
  $500,000(2)
 
       
Tedd D. Towsley
Vice President and Treasurer
  $250,000(3)

———————————
(1) Excludes restricted shares (with a value of approximately $1,500,000), which
were granted on December 22, 2005.
(2) Excludes restricted shares (with a value of approximately $700,000), which
were granted on December 22, 2005.
(3) Excludes restricted shares (with a value of approximately $300,000), which
were granted on December 22, 2005.

 